UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2706



MYRA R. EDWARDS,

                                              Plaintiff - Appellant,

          versus

DEPARTMENT OF THE AIR FORCE, AFBCMR,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-3115-DKC)


Submitted:   January 14, 1997             Decided:   February 6, 1997


Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Myra R. Edwards, Appellant Pro Se. Kaye A. Allison, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

claim filed pursuant to the Freedom of Information Act* and her
claims for damages and remanding her request for a correction to

her late husband's military records to the Air Force Board for

Correction of Military Records for further proceedings. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Edwards v. Department of the Air Force, AFBCMR,

No. CA-95-3115-DKC (D. Md. Oct. 18, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented int he materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




     *
         5 U.S.C. § 552 (1994).

                                  2